Baldwin, J., delivered the opinion of the Court
Terry, C., J., and Field, J., concurring.
This suit was brought in the Third District, upon an undertaking entered into by defendants, as sureties for other parties, on the latter obtaining an injunction. The condition of the undertaking is, that the plaintiffs in the suit for whom the sureties *391undertook, should pay all damages and costs that should be awarded, against the plaintiff by virtue of the issuing of said injunction by any competent Court. Ho sufficient breach is averred, since it is not alleged that any damages were so awarded. The sureties are entitled to stand on the precise terms of the contract, and we know of no way of extending their liability beyond the stipulation to which they have chosen to bind themselves. Hone of the voluminous matter set up in the complaint helps it. It is fatally defective, and the Court below was right in sustaining the demurrer.
The judgment is affirmed.